Case 2:93-cv-00902-RBS Document 607 Filed 05/11/20 Page 1 of 2 PageID# 5774



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division

R.M.S. TITANIC, INC.,
successor-in-interest to
Titanic Ventures, limited partnership,
              Plaintiff,

v.                                                         Civil Action No. 2:93cv902

THE WRECKED AND ABANDONED VESSEL,
ITS ENGINES, TACKLE, APPAREL,
APPURTENANCES, CARGO, ETC., LOCATED
WITHIN ONE (1) NAUTICAL MILE OF A POINT
LOCATED AT 41 43’ 32” NORTH LATITUDE
AND 49 56’ 49” WEST LONGITUDE,
BELIEVED TO BE THE R.M.S. TITANIC
in rem,
            Defendant.

                                 NOAA STATUS REPORT

       The United States, as amicus, and on behalf of its National Oceanic and Atmospheric

Administration (“NOAA”), provides the following status update.

       On May 8, 2020, Dr. John D. Broadwater, identified as the Senior Marine Archeologist

for the 2020 Expedition, notified NOAA that he terminated his association with RMST before

RMST’s recent filing (ECF No. 605), and will no longer be participating in the 2020 expedition.

                                            Respectfully submitted,

                                            G. Zachary Terwilliger
                                            United States Attorney

                                      By:    /s/ Kent P. Porter__
                                            Kent P. Porter, VSB No. 22853
                                            Assistant United States Attorney
                                            Attorney for the United States
                                            United States Attorney’s Office
                                            8000 World Trade Center
                                            101 West Main Street
                                            Norfolk, VA 23510


                                               1
Case 2:93-cv-00902-RBS Document 607 Filed 05/11/20 Page 2 of 2 PageID# 5775



                                              757-441-6331
                                              Fax: 757-441-6689
                                              kent.porter@usdoj.gov

                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of May, 2020, I will electronically file the foregoing
document with the Clerk of Court using the CM/ECF system, which will then send a notification
of electronic filing (NEF) to the following:

 Brian Andrew Wainger                                David G. Barger, VSB #21652
 Kaleo Legal                                         GREENBERG TRAURIG, LLP
 4456 Corporation Lane                               1750 Tysons Boulevard, Suite 1200
 Suite 135                                           McLean, Virginia 22102
 Virginia Beach, VA 23462                            Tel: (703) 749-1300
 Email: bwainger@kaleolegal.com                      Fax: (703) 749-1301
                                                     E-Mail: Bargerd@gtlaw.com
 David G. Concannon
 Concannon & Charles
 100 Sun Valley Road, No. 329
 Sun Valley, Idaho 83353
 Email: david@davidconcannon.com




                                               /s/ Kent P. Porter__
                                              Kent P. Porter, VSB No. 22853
                                              Assistant United States Attorney
                                              Attorney for the United States
                                              United States Attorney’s Office
                                              8000 World Trade Center
                                              101 West Main Street
                                              Norfolk, VA 23510
                                              757-441-6331
                                              Fax: 757-441-6689
                                              kent.porter@usdoj.gov




                                                 2
